Exhibit 10.1

 

CHANGE OF CONTROL SEVERANCE PLAN

 

As amended and restated effective December 10, 2008

 

Introduction

 

The Board of Directors of Coherent, Inc., a Delaware corporation (“Company”),
has evaluated the economic and social impact of an acquisition or other change
of control on its key employees.  The Board recognizes that the potential of
such an acquisition or change of control can be a distraction to its key
employees and can cause them to consider alternative employment opportunities. 
The Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of its key employees.  The Board believes that the adoption of this
amended and restated Plan will enhance the ability of the Company’s key
employees’ to assist the Board in objectively evaluating potential acquisitions
or other changes of control.

 

Furthermore, the Board believes a change of control severance plan of this kind
will aid the Company in attracting and retaining the highly qualified, high
performing individuals who are essential to its success.  The plan’s assurance
of fair treatment will ensure that key employees will be able to maintain
productivity, objectivity and focus during the period of significant uncertainty
that is inherent in an acquisition or other change of control.

 

Accordingly, the following plan has been developed and is hereby adopted.

 


ARTICLE I

ESTABLISHMENT OF PLAN


 


1.1           ESTABLISHMENT OF PLAN.  AS OF THE EFFECTIVE DATE, THE COMPANY
HEREBY ESTABLISHES AN AMENDED AND RESTATED SEVERANCE PLAN TO BE KNOWN AS THE
“CHANGE OF CONTROL SEVERANCE PLAN” (THE “PLAN”), AS SET FORTH IN THIS DOCUMENT. 
THE PURPOSES OF THE PLAN ARE AS SET FORTH IN THE INTRODUCTION.


 


1.2           APPLICABILITY OF PLAN.  THE BENEFITS PROVIDED BY THIS PLAN SHALL
BE AVAILABLE TO CERTAIN KEY EMPLOYEES OF THE COMPANY WHO, AT OR AFTER THE
EFFECTIVE DATE, MEET THE ELIGIBILITY REQUIREMENTS OF ARTICLE III.


 


1.3           CONTRACTUAL RIGHT TO BENEFITS.  THIS PLAN ESTABLISHES AND VESTS IN
EACH PARTICIPANT A CONTRACTUAL RIGHT TO THE BENEFITS TO WHICH HE OR SHE IS
ENTITLED HEREUNDER, ENFORCEABLE BY THE PARTICIPANT AGAINST HIS OR HER EMPLOYER
OR THE COMPANY, OR BOTH.

 

--------------------------------------------------------------------------------


 


ARTICLE II

DEFINITIONS AND CONSTRUCTION


 


2.1                               DEFINITIONS.  WHENEVER USED IN THE PLAN, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW AND, WHEN THE MEANING IS
INTENDED, THE INITIAL LETTER OF THE TERM IS CAPITALIZED.


 


(A)           “ACQUIROR” MEANS THE PERSON, SUCCESSOR, OR ASSIGNEE, IF ANY, THAT
CONSUMMATES A BUSINESS COMBINATION WITH THE COMPANY OR THAT ACQUIRES FIFTY
PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE OUTSTANDING SHARES OF
CAPITAL STOCK OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS.


 


(B)           “BASE PAY” MEANS ALL BASE STRAIGHT TIME GROSS EARNINGS, EXCLUSIVE
OF INCENTIVE COMPENSATION, INCENTIVE PAYMENTS, BONUSES, COMMISSIONS OR OTHER
COMPENSATION, FOR THE CALENDAR YEAR COINCIDING WITH OR IMMEDIATELY PRECEDING THE
YEAR IN WHICH THE SEVERANCE PAYMENT BECOMES PAYABLE.


 


(C)           “BENEFICIAL OWNER” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
RULE L3D-3 OF THE GENERAL RULES AND REGULATIONS UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).


 


(D)           “BONUS PAY” MEANS, WITH RESPECT TO A PARTICIPANT, THE TOTAL TARGET
PAYMENTS TO THE PARTICIPANT UNDER THE COMPANY’S CASH BONUS, COMMISSION AND
INCENTIVE PROGRAMS AT 100% OF PLAN FOR THE COMPANY FISCAL YEAR IN WHICH THE
CHANGE OF CONTROL OCCURS, OR, IF GREATER, FOR THE COMPANY FISCAL YEAR IN WHICH
THE PARTICIPANT’S EMPLOYMENT TERMINATES, AND COMPANY CONTRIBUTIONS ALLOCATED TO
THE PARTICIPANT’S ACCOUNT UNDER THE COMPANY’S 401(K) PLAN (OTHER THAN
CONTRIBUTIONS ATTRIBUTABLE TO THE PARTICIPANT’S SALARY DEFERRAL ELECTION), FOR
THE CALENDAR YEAR COINCIDING WITH OR IMMEDIATELY PRECEDING THE YEAR IN WHICH THE
SEVERANCE PAYMENT BECOMES PAYABLE.


 


(E)           “CHANGE OF CONTROL” MEANS A (I) CHANGE IN OWNERSHIP OF THE
COMPANY, (II) CHANGE IN EFFECTIVE CONTROL OF THE COMPANY, OR (III) CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE COMPANY’S ASSETS (WITH AN ASSET VALUE
CHANGE IN OWNERSHIP EXCEEDING MORE THAN 50% OF THE TOTAL GROSS FAIR MARKET VALUE
REPLACING THE 40% DEFAULT RULE), ALL AS DEFINED UNDER CODE SECTION 409A AND THE
FINAL TREASURY REGULATIONS THEREUNDER.


 


(F)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(G)           “COMPANY” MEANS COHERENT, INC., A DELAWARE CORPORATION, AND ANY
SUCCESSOR AS PROVIDED IN ARTICLE VII HEREOF.


 


(H)           “EFFECTIVE DATE” MEANS DECEMBER 10, 2008.


 


(I)            “EMPLOYEE” MEANS A COMMON LAW EMPLOYEE OF AN EMPLOYER (OTHER THAN
AN EMPLOYEE WHO IS A PARTY TO AN INDIVIDUAL AGREEMENT WITH THE COMPANY WHICH
PROVIDES SEVERANCE OR SEVERANCE-TYPE BENEFITS), WHOSE CUSTOMARY EMPLOYMENT AS OF
A CHANGE OF CONTROL IS 20 HOURS OR MORE PER WEEK.  FOR PURPOSES OF THIS PLAN, AN
EMPLOYEE SHALL BE CONSIDERED TO CONTINUE TO BE

 

2

--------------------------------------------------------------------------------


 


EMPLOYED IN THE CASE OF SICK LEAVE, MILITARY LEAVE, OR ANY OTHER LEAVE OF
ABSENCE APPROVED BY THE COMPANY.


 


(J)            “EMPLOYER” MEANS THE COMPANY OR A SUBSIDIARY OF THE COMPANY WHICH
HAS ADOPTED THE PLAN PURSUANT TO ARTICLE VI HEREOF.


 


(K)           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


 


(L)            “JUST CAUSE” MEANS THE TERMINATION OF EMPLOYMENT OF AN EMPLOYEE
SHALL HAVE TAKEN PLACE AS A RESULT OF (I) AN ACT OR ACTS OF DISHONESTY
UNDERTAKEN BY SUCH EMPLOYEE AND INTENDED TO RESULT IN SUBSTANTIAL GAIN OR
PERSONAL ENRICHMENT OF THE EMPLOYEE AT THE EXPENSE OF HIS OR HER EMPLOYER,
(II) PERSISTENT FAILURE OR INABILITY TO PERFORM THE DUTIES AND OBLIGATIONS OF
SUCH EMPLOYEE’S EMPLOYMENT WHICH ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE
EMPLOYEE’S PART AND WHICH ARE NOT REMEDIED IN A REASONABLE PERIOD OF TIME AFTER
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY, OR (III) EMPLOYEE’S CONVICTION OF,
OR PLEA OF NOLO CONTENDERE TO, A FELONY.


 


(M)          “PARTICIPANT” MEANS AN EMPLOYEE WHO MEETS THE ELIGIBILITY
REQUIREMENTS OF SECTION III.


 


(N)           “PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 3(A)(9) OF THE EXCHANGE ACT AND AS USED IN SECTIONS 13(D) AND 14(D)
THEREOF, INCLUDING A “GROUP” AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT BUT
EXCLUDING THE COMPANY AND ANY SUBSIDIARY AND ANY EMPLOYEE BENEFIT PLAN SPONSORED
OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY (INCLUDING ANY TRUSTEE OF SUCH
PLAN ACTING AS TRUSTEE).


 


(O)           “PLAN” MEANS THE COHERENT, INC. CHANGE OF CONTROL SEVERANCE PLAN,
AS AMENDED AND RESTATED AS OF THE EFFECTIVE DATE.


 


(P)           “REVIEW COMMITTEE” MEANS A COMMITTEE ESTABLISHED BY THE BOARD OF
DIRECTORS OF THE COMPANY, THE PRIMARY FUNCTIONS OF WHICH SHALL BE TO DETERMINE
WHETHER PARTICIPANTS HAVE INCURRED A SIGNIFICANT REDUCTION IN DUTIES AND
RESPONSIBILITIES, AND TO ESTABLISH, WHERE NECESSARY, THE DATE OF A PARTICIPANT’S
TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE PLAN.  THE REVIEW COMMITTEE SHALL
BE COMPOSED SOLELY OF MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS SERVING AS
SUCH IMMEDIATELY PRIOR TO A CHANGE OF CONTROL.  THE REVIEW COMMITTEE SHALL
ESTABLISH SUCH PROCEDURES AS IT DEEMS APPROPRIATE TO FACILITATE A FAIR AND
OBJECTIVE REVIEW PROCESS TO DETERMINE WHETHER A PARTICIPANT HAS INCURRED A
SIGNIFICANT REDUCTION IN HIS OR HER DUTIES AND RESPONSIBILITIES.


 


(Q)           “SEVERANCE PAYMENT” MEANS THE PAYMENT OF SEVERANCE COMPENSATION AS
PROVIDED IN ARTICLE IV HEREOF.


 


2.2           APPLICABLE LAW.  TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE
UNITED STATES, THE LAWS OF THE STATE OF CALIFORNIA SHALL BE THE CONTROLLING LAW
IN ALL MATTERS RELATING TO THE PLAN.


 


2.3           SEVERABILITY.  IF A PROVISION OF THIS PLAN SHALL BE HELD ILLEGAL
OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING PARTS OF
THE PLAN AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR
INVALID PROVISION HAD NOT BEEN INCLUDED.

 

3

--------------------------------------------------------------------------------


 


ARTICLE III



ELIGIBILITY


 


3.1                               PARTICIPATION IN PLAN.  AS OF THE EFFECTIVE
DATE, ONLY EMPLOYEES WHO ARE NON-OFFICER VICE-PRESIDENTS, OFFICER
VICE-PRESIDENTS OR THE CHIEF EXECUTIVE OFFICER SHALL BE PARTICIPANTS IN THE
PLAN.  FOLLOWING THE EFFECTIVE DATE, NEW OFFICERS OF THE COMPANY SHALL
AUTOMATICALLY BECOME PARTICIPANTS IN THE PLAN; PROVIDED, HOWEVER, THAT NEW
NON-OFFICER VICE-PRESIDENTS SHALL ONLY BECOME PARTICIPANTS IN THE PLAN IF THE
BOARD, IN ITS SOLE DISCRETION, AFFIRMATIVELY DETERMINES THAT THEY ARE ELIGIBLE
PARTICIPANTS.  A PARTICIPANT SHALL CEASE TO BE A PARTICIPANT IN THE PLAN WHEN HE
OR SHE CEASES TO BE AN EMPLOYEE OF AN EMPLOYER, UNLESS SUCH PARTICIPANT IS THEN
ENTITLED TO PAYMENT OF A SEVERANCE PAYMENT AS PROVIDED IN THE PLAN.  A
PARTICIPANT ENTITLED TO PAYMENT OF A SEVERANCE PAYMENT SHALL REMAIN A
PARTICIPANT IN THE PLAN UNTIL THE FULL AMOUNT OF THE SEVERANCE PAYMENT HAS BEEN
PAID TO THE PARTICIPANT.


 


ARTICLE IV



SEVERANCE BENEFITS


 


4.1                               RIGHT TO SEVERANCE PAYMENT.  A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY A SEVERANCE PAYMENT IN THE AMOUNT
PROVIDED IN SECTION 4.3 IF THERE HAS BEEN A CHANGE OF CONTROL OF THE COMPANY AND
IF, WITHIN TWO (2) YEARS OF THE CHANGE OF CONTROL, THE PARTICIPANT’S EMPLOYMENT
BY AN EMPLOYER SHALL TERMINATE FOR ANY REASON SPECIFIED IN SECTION 4.2, WHETHER
THE TERMINATION IS VOLUNTARY OR INVOLUNTARY.  A PARTICIPANT SHALL NOT BE
ENTITLED TO A SEVERANCE PAYMENT IF TERMINATION OCCURS FOR REASONS NOT SPECIFIED
IN SECTION 4.2, INCLUDING (BUT NOT LIMITED TO) DEATH, VOLUNTARY RETIREMENT AT OR
AFTER AGE 65, TOTAL AND PERMANENT DISABILITY, OR FOR JUST CAUSE.


 


4.2                               GOOD REASONS FOR TERMINATION.  FOLLOWING A
CHANGE OF CONTROL, AND SUBJECT TO A PARTICIPANT’S ENTERING INTO AND NOT REVOKING
A RELEASE OF CLAIMS IN FAVOR OF THE COMPANY OR ANY SUCCESSOR COMPANY IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A (THE “RELEASE”), A
PARTICIPANT SHALL BE ENTITLED TO A SEVERANCE PAYMENT AND TO THE BENEFITS
DESCRIBED IN SECTION 4.5 IF HIS OR HER EMPLOYMENT BY AN EMPLOYER IS TERMINATED,
VOLUNTARILY OR INVOLUNTARILY, FOLLOWING ANY ONE OR MORE OF THE FOLLOWING EVENTS:


 


(A)           THE EMPLOYER REDUCES THE PARTICIPANT’S BASE PAY AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 


(B)           WITHOUT THE PARTICIPANT’S EXPRESS WRITTEN CONSENT, THE EMPLOYER
REQUIRES THE PARTICIPANT TO CHANGE THE LOCATION OF HIS OR HER JOB OR OFFICE, SO
THAT HE OR SHE WILL BE BASED AT A LOCATION MORE THAN TWENTY-FIVE (25) MILES FROM
THE LOCATION OF HIS JOB OR OFFICE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 


(C)           THE EMPLOYER DECREASES ITS COST OF EMPLOYER-PROVIDED BENEFITS,
UNDER PLANS, ARRANGEMENTS, POLICIES AND PROCEDURES, TAKEN AS A WHOLE, COMPARED
TO THE EMPLOYER-PROVIDED COST OF

 

4

--------------------------------------------------------------------------------


 


SUCH BENEFITS IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL, OR THE EMPLOYER
INCREASES THE COST OF SUCH BENEFITS TO THE PARTICIPANT COMPARED TO THE
PARTICIPANT COST IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL; PROVIDED, HOWEVER,
THAT IF SUCH DECREASE OR INCREASE RESULTS FROM THE EMPLOYER’S GOOD FAITH
EXERCISE OF BUSINESS JUDGMENT OR IN RESPONSE TO CHANGES IN FEDERAL OR STATE LAW,
SUCH DECREASE OR INCREASE SHALL NOT BE A GOOD REASON FOR TERMINATION.


 


(D)           THE PARTICIPANT INCURS A SIGNIFICANT REDUCTION IN DUTIES AND
RESPONSIBILITIES AS DETERMINED BY THE REVIEW COMMITTEE.


 


(E)           A SUCCESSOR COMPANY FAILS OR REFUSES TO ASSUME THE COMPANY’S
OBLIGATIONS UNDER THIS PLAN, AS REQUIRED BY ARTICLE VII.


 


(F)            THE COMPANY OR ANY SUCCESSOR COMPANY BREACHES ANY OF THE
PROVISIONS OF THIS PLAN.


 


(G)           THE EMPLOYER TERMINATES THE EMPLOYMENT OF A PARTICIPANT OTHER THAN
FOR JUST CAUSE.


 

Provided, however, that such events shall not constitute grounds for a Good
Reason termination unless the Participant has provided notice to the Company of
the existence of the one or more of the above conditions within 90 days of its
initial existence and the Company has been provided at least 30 days to remedy
the condition.

 


4.3                               AMOUNT OF SEVERANCE PAYMENT.  EACH PARTICIPANT
ENTITLED TO A SEVERANCE PAYMENT UNDER THIS PLAN SHALL RECEIVE FROM THE COMPANY A
CASH PAYMENT AS FOLLOWS:


 


(A)           CHIEF EXECUTIVE OFFICER.  THE SEVERANCE PAYMENT FOR THE COMPANY’S
CHIEF EXECUTIVE OFFICER SHALL EQUAL THE PRODUCT OF 2.99 TIMES THE SUM OF THE
CHIEF EXECUTIVE OFFICER’S BASE PAY AND BONUS PAY.


 


(B)           OFFICER VICE-PRESIDENTS.  THE SEVERANCE PAYMENT FOR THE COMPANY’S
OFFICER VICE-PRESIDENTS SHALL EQUAL THE PRODUCT OF TWO TIMES THE SUM OF THE
OFFICER VICE-PRESIDENT’S BASE PAY AND BONUS PAY.


 


(C)           NON-OFFICER VICE-PRESIDENTS.  THE SEVERANCE PAYMENT FOR THE
COMPANY’S NON-OFFICER VICE-PRESIDENTS SHALL EQUAL THE PRODUCT OF ONE TIMES THE
SUM OF THE NON-OFFICER VICE-PRESIDENT’S BASE PAY AND BONUS PAY.


 


(D)           NON-U.S. PARTICIPANTS.  IN THE CASE OF A PARTICIPANT WHO PERFORMS
ALL OR SUBSTANTIALLY ALL OF HIS OR HER EMPLOYMENT SERVICES OUTSIDE OF THE UNITED
STATES, THE COMPANY MAY, IN ITS DISCRETION, REDUCE THE SEVERANCE PAYMENT
OTHERWISE CALCULATED UNDER SECTION 4.3(A), (B) OR (C) BY THE AMOUNT OF
SEVERANCE-TYPE BENEFITS TO WHICH SUCH PARTICIPANT IS THEN ENTITLED UNDER THE
LAWS OF THE COUNTRY OR COUNTRIES IN WHICH SUCH SERVICES ARE PERFORMED.


 


4.4                               TIME OF SEVERANCE PAYMENT.  SUBJECT TO
SECTION 4.5(E) HEREOF, THE SEVERANCE PAYMENT TO WHICH A PARTICIPANT IS ENTITLED
SHALL BE PAID BY THE COMPANY TO THE PARTICIPANT, IN CASH AND IN FULL, NOT LATER
THAN THE LATER OF (I) TEN CALENDAR DAYS AFTER THE TERMINATION DATE OR, (II) TWO
BUSINESS DAYS

 

5

--------------------------------------------------------------------------------


 


FOLLOWING THE DATE OF EFFECTIVENESS OF THE RELEASE (THE “PAYMENT DATE”).  IF
SUCH A PARTICIPANT SHOULD DIE BEFORE ALL AMOUNTS PAYABLE TO HIM OR HER HAVE BEEN
PAID, SUCH UNPAID AMOUNTS SHALL BE PAID TO THE PARTICIPANT’S DESIGNATED
BENEFICIARY, IF LIVING, OTHERWISE TO THE PERSONAL REPRESENTATIVE OF THE
PARTICIPANT’S ESTATE.


 


4.5                               OTHER SEVERANCE PROVISIONS.  IN THE EVENT A
SEVERANCE PAYMENT OBLIGATION IS TRIGGERED UNDER THIS PLAN FOR A PARTICIPANT,
SUCH PARTICIPANT SHALL ALSO RECEIVE THE FOLLOWING BENEFITS:


 


(A)           EQUITY COMPENSATION ACCELERATION.  ONE HUNDRED PERCENT OF
PARTICIPANT’S OUTSTANDING UNVESTED EQUITY COMPENSATION AWARDS SHALL
AUTOMATICALLY ACCELERATE THEIR VESTING SO AS TO BECOME FULLY VESTED AND, WITH
RESPECT TO STOCK OPTIONS AND STOCK APPRECIATION RIGHTS, EXERCISABLE.


 


(B)           HEALTH INSURANCE.  IN ADDITION, FOR A PERIOD SET FORTH BELOW, THE
COMPANY SHALL BE OBLIGATED TO CONTINUE TO MAKE AVAILABLE TO THE PARTICIPANT AND
TO PAY DIRECTLY OR REIMBURSE PREMIUMS FOR PARTICIPANT AND HIS OR HER COVERED
DEPENDENTS WITHIN THIRTY (30) DAYS OF THE PREMIUM DUE DATE FOR ALL GROUP HEALTH,
DENTAL, VISION AND LIFE INSURANCE PLANS EXISTING ON THE DATE OF THE
PARTICIPANT’S TERMINATION AT THE SAME LEVEL AND WITH THE SAME EMPLOYEE PREMIUM
COST AS PROVIDED TO SUCH PARTICIPANT IMMEDIATELY PRIOR TO THE PARTICIPANT’S
TERMINATION (THE “COMPANY-PAID COVERAGE”); PROVIDED, HOWEVER THAT SUCH PAYMENTS
OR REIMBURSEMENTS SHALL BE DELAYED SIX MONTHS AND ONE DAY FROM THE DATE OF
TERMINATION (AND THEN PAID IN FULL IN ARREARS) TO THE EXTENT REQUIRED TO AVOID
THE IMPOSITION OF ADDITIONAL TAX UNDER INTERNAL REVENUE CODE SECTION 409A (“CODE
SECTION 409A”).  IF A PARTICIPANT’S COVERAGE UNDER SUCH PLANS COVERAGE INCLUDED
THE PARTICIPANT’S DEPENDENTS IMMEDIATELY PRIOR TO THE PARTICIPANT’S TERMINATION,
SUCH DEPENDENTS SHALL ALSO BE COVERED AT COMPANY EXPENSE.  COMPANY-PAID COVERAGE
SHALL CONTINUE FOR THREE YEARS FOR THE COMPANY’S CHIEF EXECUTIVE OFFICER, FOR
TWO YEARS FOR THE COMPANY’S OFFICER VICE-PRESIDENTS AND FOR ONE YEAR FOR THE
COMPANY’S NON-OFFICER VICE PRESIDENTS.  FOR PURPOSES OF THE CONTINUATION HEALTH
COVERAGE REQUIRED UNDER SECTION 4980B OF THE CODE (“COBRA”), THE DATE OF THE
“QUALIFYING EVENT” GIVING RISE TO A PARTICIPANT’S COBRA ELECTION PERIOD (AND
THAT OF HIS “QUALIFYING BENEFICIARIES”) SHALL BE THE LAST DATE ON WHICH THE
PARTICIPANT RECEIVES COMPANY-PAID COVERAGE UNDER THIS PLAN.


 


(C)           OUTPLACEMENT ASSISTANCE.  ON TERMINATION, THE PARTICIPANT SHALL BE
ENTITLED TO REASONABLE, PRE-APPROVED COMPANY-PAID OUTPLACEMENT ASSISTANCE,
INCLUDING JOB COUNSELING AND REFERRAL SERVICES.


 


(D)           GOLDEN PARACHUTE EXCISE TAXES.


 

(I)       CHIEF EXECUTIVE OFFICER — REDUCTION IF PARACHUTE PAYMENTS ARE LESS
THAN 3.59 X BASE AMOUNT.  IN THE EVENT THAT THE BENEFITS PROVIDED FOR IN THIS
PLAN OR OTHERWISE PAYABLE TO THE COMPANY’S CHIEF EXECUTIVE OFFICER
(A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF CODE SECTION 280G,
(B) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE
“EXCISE TAX”), AND (C) THE AGGREGATE VALUE OF SUCH PARACHUTE PAYMENTS, AS
DETERMINED IN ACCORDANCE WITH SECTION 280G OF THE CODE AND THE TREASURY
REGULATIONS THEREUNDER IS LESS THAN THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY
CHIEF EXECUTIVE OFFICER’S “BASE AMOUNT” WITHIN THE MEANING OF CODE
SECTION 280G(B)(3), THEN THE BENEFITS UNDER THIS PLAN SHALL BE REDUCED TO THE
EXTENT NECESSARY (BUT ONLY TO THAT EXTENT) SO THAT NO PORTION OF SUCH BENEFITS
WILL BE SUBJECT TO THE EXCISE TAX.

 

6

--------------------------------------------------------------------------------


 

(II)      CHIEF EXECUTIVE OFFICER — FULL EXCISE TAX GROSS-UP IF PARACHUTE
PAYMENTS EQUAL TO OR GREATER THAN 3.59 X BASE AMOUNT.  IN THE EVENT THAT THE
BENEFITS PROVIDED FOR IN THIS PLAN OR OTHERWISE PAYABLE TO THE COMPANY’S CHIEF
EXECUTIVE OFFICER (A) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF CODE
SECTION 280G, (B) WOULD BE SUBJECT TO THE EXCISE TAX, AND (C) THE AGGREGATE
VALUE OF SUCH PARACHUTE PAYMENTS, AS DETERMINED IN ACCORDANCE WITH SECTION 280G
OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER IS EQUAL TO OR GREATER THAN
THE PRODUCT OBTAINED BY MULTIPLYING 3.59 BY THE CHIEF EXECUTIVE OFFICER’S “BASE
AMOUNT” WITHIN THE MEANING OF CODE SECTION 280G(B)(3), THEN THE CHIEF EXECUTIVE
OFFICER SHALL RECEIVE (I) A PAYMENT FROM THE COMPANY SUFFICIENT TO PAY SUCH
EXCISE TAX, PLUS (II) AN ADDITIONAL PAYMENT FROM THE COMPANY SUFFICIENT TO PAY
THE EXCISE TAX AND FEDERAL AND STATE INCOME AND EMPLOYMENT TAXES ARISING FROM
THE PAYMENTS MADE BY THE COMPANY TO ITS CHIEF EXECUTIVE OFFICER PURSUANT TO THIS
SENTENCE.  THE EXECUTIVE SHALL RECEIVE SUCH PAYMENTS NO LATER THAN THE END OF
THE EXECUTIVE’S TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN WHICH THE EXECUTIVE
REMITTED THE APPLICABLE TAXES.

 

(III)     BEST RESULTS APPROACH FOR PARTICIPANTS OTHER THAN CHIEF EXECUTIVE
OFFICER.  IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN
THIS PLAN OR OTHERWISE PAYABLE OR PROVIDED TO A PARTICIPANT OTHER THAN THE
COMPANY’S CHIEF EXECUTIVE OFFICER (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE
MEANING OF SECTION 280G OF THE CODE, AND (II) BUT FOR THIS SECTION 4.5(D)(III),
WOULD BE SUBJECT TO THE EXCISE TAX, THEN THE PARTICIPANT’S PLAN BENEFITS SHALL
BE EITHER (A) DELIVERED IN FULL, OR (B) DELIVERED AS TO SUCH LESSER EXTENT WHICH
WOULD RESULT IN NO PORTION OF SUCH SEVERANCE BENEFITS BEING SUBJECT TO THE
EXCISE TAX, WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE
APPLICABLE FEDERAL, STATE AND LOCAL INCOME TAXES AND THE EXCISE TAX, RESULTS IN
THE RECEIPT BY THE PARTICIPANT ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF
SEVERANCE BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH SEVERANCE
BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.

 

(IV)     GENERAL 280G.  UNLESS THE COMPANY AND EMPLOYEE OTHERWISE AGREE IN
WRITING, ANY DETERMINATION REQUIRED UNDER THIS SECTION 4.5(D) WILL BE MADE IN
WRITING BY A NATIONAL “BIG FOUR” ACCOUNTING FIRM SELECTED BY THE COMPANY OR SUCH
OTHER PERSON OR ENTITY TO WHICH THE PARTIES MUTUALLY AGREE (THE “ACCOUNTANTS”),
WHOSE DETERMINATION WILL BE CONCLUSIVE AND BINDING UPON EMPLOYEE AND THE COMPANY
FOR ALL PURPOSES.  FOR PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS
SECTION 4.5(D) THE ACCOUNTANTS MAY MAKE REASONABLE ASSUMPTIONS AND
APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY RELY ON REASONABLE, GOOD
FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF SECTIONS 280G AND 4999 OF
THE CODE.  THE COMPANY AND THE PARTICIPANTS SHALL FURNISH TO THE ACCOUNTANTS
SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY REASONABLY REQUEST IN
ORDER TO MAKE A DETERMINATION UNDER THIS SECTION.  THE COMPANY SHALL BEAR ALL
COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION WITH ANY CALCULATIONS
CONTEMPLATED BY THIS SECTION 4.5(D)(III) ANY REDUCTION IN PAYMENTS AND/OR
BENEFITS REQUIRED BY THIS SECTION4.5(D) SHALL OCCUR IN THE FOLLOWING ORDER:
(1) REDUCTION OF CASH PAYMENTS; AND (2) REDUCTION OF EQUITY ACCELERATION
(FULL-VALUE AWARDS FIRST, THEN STOCK OPTIONS), AND (3) OTHER BENEFITS PAID TO
EXECUTIVE.  IN THE EVENT THAT ACCELERATION OF VESTING OF EQUITY AWARDS IS TO BE
REDUCED, SUCH ACCELERATION OF VESTING SHALL BE CANCELLED IN THE REVERSE ORDER OF
THE DATE OF GRANT FOR EXECUTIVE’S EQUITY AWARDS.

 

7

--------------------------------------------------------------------------------


 


(E)           INTERNAL REVENUE CODE SECTION 409A.


 

(I)       NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, IF PARTICIPANT
IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF THE CODE, AND
THE FINAL REGULATIONS AND ANY GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”)
AT THE TIME OF PARTICIPANT’S SEPARATION FROM SERVICE (AS SUCH TERM IS DEFINED IN
SECTION 409A), THEN THE CASH SEVERANCE BENEFITS PAYABLE TO PARTICIPANT UNDER
THIS AGREEMENT, IF ANY, AND ANY OTHER SEVERANCE PAYMENTS OR SEPARATION BENEFITS
THAT MAY BE CONSIDERED DEFERRED COMPENSATION UNDER SECTION 409A (TOGETHER, THE
“DEFERRED COMPENSATION SEPARATION BENEFITS”) OTHERWISE DUE TO PARTICIPANT ON OR
WITHIN THE SIX (6) MONTH PERIOD FOLLOWING PARTICIPANT’S SEPARATION FROM SERVICE
SHALL ACCRUE DURING SUCH SIX (6) MONTH PERIOD AND SHALL BECOME PAYABLE IN A LUMP
SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE DATE OF
PARTICIPANT’S SEPARATION FROM SERVICE.  ALL SUBSEQUENT PAYMENTS, IF ANY, SHALL
BE PAYABLE IN ACCORDANCE WITH THE PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR
BENEFIT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF PARTICIPANT DIES
FOLLOWING HIS SEPARATION FROM SERVICE BUT PRIOR TO THE SIX (6) MONTH ANNIVERSARY
OF HIS DATE OF SEPARATION FROM SERVICE, THEN ANY PAYMENTS DELAYED IN ACCORDANCE
WITH THIS SECTION SHALL BE PAYABLE IN A LUMP SUM AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER THE DATE OF PARTICIPANT’S DEATH AND ALL OTHER DEFERRED
COMPENSATION SEPARATION BENEFITS SHALL BE PAYABLE IN ACCORDANCE WITH THE PAYMENT
SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.

 


(F)    IT IS THE INTENT OF THIS AGREEMENT TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A SO THAT NONE OF THE SEVERANCE PAYMENTS AND BENEFITS TO BE PROVIDED
HEREUNDER SHALL BE SUBJECT TO THE ADDITIONAL TAX IMPOSED UNDER SECTION 409A, AND
ANY AMBIGUITIES HEREIN SHALL BE INTERPRETED TO SO COMPLY.  THE COMPANY AND
PARTICIPANT AGREE TO WORK TOGETHER IN GOOD FAITH TO CONSIDER AMENDMENTS TO THIS
AGREEMENT AND TO TAKE SUCH REASONABLE ACTIONS WHICH ARE NECESSARY, APPROPRIATE
OR DESIRABLE TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION
UNDER SECTION 409A PRIOR TO ACTUAL PAYMENT TO PARTICIPANT.


 


(G)   NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, PARTICIPANT’S
RECEIPT OF SEVERANCE PAYMENTS AND BENEFITS UNDER THIS AGREEMENT IS CONDITIONED
UPON PARTICIPANT SIGNING AND NOT REVOKING THE RELEASE AND SUBJECT TO THE RELEASE
BECOMING EFFECTIVE WITHIN SIXTY (60) DAYS FOLLOWING PARTICIPANT’S TERMINATION OF
EMPLOYMENT (THE “RELEASE PERIOD”).  NO SEVERANCE WILL BE PAID OR PROVIDED UNTIL
THE RELEASE BECOMES EFFECTIVE.  NO SEVERANCE WILL BE PAID OR PROVIDED UNLESS THE
RELEASE BECOMES EFFECTIVE DURING THE RELEASE PERIOD.  IN THE EVENT PARTICIPANT’S
SEPARATION FROM SERVICE OCCURS ON OR AFTER NOVEMBER 1 OF ANY YEAR, ANY SEVERANCE
HEREUNDER WILL BE PAID IN ARREARS ON THE FIRST PAYROLL DATE TO OCCUR DURING THE
FOLLOWING CALENDAR YEAR, OR SUCH LATER TIME AS REQUIRED BY SECTION 409A.


 


ARTICLE V

OTHER RIGHTS AND BENEFITS NOT AFFECTED


 


5.1           OTHER BENEFITS.  NEITHER THE PROVISIONS OF THIS PLAN NOR THE
SEVERANCE PAYMENT PROVIDED FOR HEREUNDER SHALL REDUCE ANY AMOUNTS OTHERWISE
PAYABLE, OR IN ANY WAY DIMINISH THE PARTICIPANT’S RIGHTS AS AN EMPLOYEE OF AN
EMPLOYER, WHETHER EXISTING NOW OR HEREAFTER, UNDER ANY

 

8

--------------------------------------------------------------------------------


 


BENEFIT, INCENTIVE, RETIREMENT, STOCK OPTION, STOCK BONUS, STOCK PURCHASE PLAN,
OR ANY EMPLOYMENT AGREEMENT OR OTHER PLAN OR ARRANGEMENT.


 


5.2           EMPLOYMENT STATUS.  THIS PLAN DOES NOT CONSTITUTE A CONTRACT OF
EMPLOYMENT OR IMPOSE ON THE PARTICIPANT OR THE PARTICIPANT’S EMPLOYER ANY
OBLIGATION TO RETAIN THE PARTICIPANT AS AN EMPLOYEE, TO CHANGE THE STATUS OF THE
PARTICIPANT’S EMPLOYMENT, OR TO CHANGE THE COMPANY’S POLICIES REGARDING
TERMINATION OF EMPLOYMENT.


 


5.3           TAXATION OF PLAN PAYMENTS.  ALL SEVERANCE PAYMENTS PAID PURSUANT
TO THIS PLAN SHALL BE SUBJECT TO REGULAR PAYROLL AND WITHHOLDING TAXES.


 


ARTICLE VI



PARTICIPATING EMPLOYERS


 


6.1           UPON APPROVAL BY THE BOARD OF DIRECTORS OF THE COMPANY, THIS PLAN
MAY BE ADOPTED BY ANY SUBSIDIARY OF THE COMPANY.  UPON SUCH ADOPTION, THE
SUBSIDIARY SHALL BECOME AN EMPLOYER HEREUNDER AND THE PROVISIONS OF THE PLAN
SHALL BE FULLY APPLICABLE TO THE EMPLOYEES OF THAT SUBSIDIARY.  THE TERM
“SUBSIDIARY” MEANS ANY CORPORATION IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY,
HOLDS A MAJORITY OF THE VOTING POWER OF ITS OUTSTANDING SHARES OF CAPITAL STOCK.


 


ARTICLE VII



SUCCESSOR TO COMPANY


 


7.1           THE COMPANY SHALL REQUIRE ANY SUCCESSOR OR ASSIGNEE, WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, TO ALL OR
SUBSTANTIALLY ALL THE BUSINESS OR ASSETS OF THE COMPANY, EXPRESSLY AND
UNCONDITIONALLY TO ASSUME AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS UNDER
THIS PLAN, IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.  IN
SUCH EVENT, THE TERM “COMPANY,” AS USED IN THIS PLAN, SHALL MEAN THE COMPANY AS
HEREINBEFORE DEFINED AND ANY SUCCESSOR OR ASSIGNEE TO THE BUSINESS OR ASSETS
WHICH BY REASON HEREOF BECOMES BOUND BY THE TERMS AND PROVISIONS OF THIS PLAN.


 


ARTICLE VIII



DURATION, AMENDMENT AND TERMINATION


 


8.1           DURATION.  IF A CHANGE OF CONTROL HAS NOT OCCURRED, THIS PLAN
SHALL EXPIRE TWO (2) YEARS FROM THE EFFECTIVE DATE, UNLESS SOONER TERMINATED AS
PROVIDED IN SECTION 8.2, OR UNLESS EXTENDED FOR AN ADDITIONAL PERIOD OR PERIODS
BY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY AT ANY TIME
DURING THE SECOND YEAR OF THE PLAN.

 

9

--------------------------------------------------------------------------------


 

If a Change of Control occurs, this Plan shall continue in full force and
effect, and shall not terminate or expire until after all Participants who
become entitled to Severance Payments hereunder shall have received such
payments in full.

 


8.2           AMENDMENT AND TERMINATION.  THE PLAN MAY BE AMENDED IN ANY RESPECT
BY RESOLUTION ADOPTED BY A MAJORITY OF THE BOARD OF DIRECTORS OF THE COMPANY,
UNLESS A CHANGE OF CONTROL HAS PREVIOUSLY OCCURRED.  THE PLAN MAY BE TERMINATED
BY RESOLUTION ADOPTED BY A MAJORITY OF THE BOARD OF DIRECTORS, PROVIDED THAT
WRITTEN NOTICE IS FURNISHED TO ALL PARTICIPANTS AT LEAST SIXTY (60) DAYS PRIOR
TO SUCH TERMINATION.  IF A CHANGE OF CONTROL OCCURS, THE PLAN NO LONGER SHALL BE
SUBJECT TO AMENDMENT, CHANGE, SUBSTITUTION, DELETION, REVOCATION OR TERMINATION
IN ANY RESPECT WHATSOEVER.


 


8.3           FORM OF AMENDMENT.  THE FORM OF ANY PROPER AMENDMENT OR
TERMINATION OF THE PLAN SHALL BE A WRITTEN INSTRUMENT SIGNED BY A DULY
AUTHORIZED OFFICER OR OFFICERS OF THE COMPANY, CERTIFYING THAT THE AMENDMENT OR
TERMINATION HAS BEEN APPROVED BY THE BOARD OF DIRECTORS.  A PROPER AMENDMENT OF
THE PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING AMENDMENT TO ALL
PARTICIPANTS’ RIGHTS HEREUNDER.  A PROPER TERMINATION OF THE PLAN AUTOMATICALLY
SHALL EFFECT A TERMINATION OF ALL PARTICIPANTS’ RIGHTS AND BENEFITS HEREUNDER.


 


ARTICLE IX

LEGAL FEES AND EXPENSES


 


9.1           THE COMPANY SHALL PAY ALL LEGAL FEES, COSTS OF LITIGATION, AND
OTHER EXPENSES INCURRED IN GOOD FAITH BY EACH PARTICIPANT AS A RESULT OF THE
COMPANY’S REFUSAL TO MAKE THE SEVERANCE PAYMENT TO WHICH THE PARTICIPANT BECOMES
ENTITLED UNDER THIS PLAN, OR AS A RESULT OF THE COMPANY’S CONTESTING THE
VALIDITY, ENFORCEABILITY OR INTERPRETATION OF THE PLAN, WITHIN 30 DAYS OF THE
INVOICE DATE FOR SUCH EXPENSES.


 


ARTICLE X

PLAN ADMINISTRATION


 


10.1         THE EMPLOYER SHALL HAVE DISCRETIONARY AUTHORITY TO CONSTRUE AND
INTERPRET THE TERMS OF THE PLAN, AND TO DETERMINE ELIGIBILITY AND THE AMOUNT AND
MANNER OF ANY PAYMENT OF BENEFITS HEREUNDER.


 


10.2         AN EMPLOYEE OR FORMER EMPLOYEE OF AN EMPLOYER WHO DISAGREES WITH
THEIR ALLOTMENT OF BENEFITS UNDER THIS PLAN MAY FILE A WRITTEN APPEAL WITH THE
DESIGNATED HUMAN RESOURCES REPRESENTATIVE.  ANY CLAIM RELATING TO THIS PLAN
SHALL BE SUBJECT TO THIS APPEAL PROCESS.  IF AN EMPLOYEE OR FORMER EMPLOYEE OF
AN EMPLOYER, OR THEIR REPRESENTATIVE (THE “CLAIMANT”) SUBMITS A WRITTEN CLAIM
FOR A BENEFIT UNDER THE PLAN AND THE CLAIM IS DENIED IN WHOLE OR IN PART, THE
EMPLOYER SHALL PROVIDE THE CLAIMANT WITH A WRITTEN OR ELECTRONIC NOTIFICATION
THAT COMPLIES WITH DEPARTMENT OF LABOR REGULATION SECTION 2520.104B-1(C)(1). THE
DENIAL NOTICE WILL INCLUDE:

 

10

--------------------------------------------------------------------------------


 

(1)           SPECIFIC REASON(S) FOR THE DENIAL;

 

(2)           REFERENCE TO THE SPECIFIC PLAN PROVISION(S) ON WHICH THE DENIAL IS
BASED;

 

(3)           A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY
FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION OF WHY THE MATERIAL OR
INFORMATION IS NECESSARY; AND

 

(4)           AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW PROCEDURE AND THE TIME
LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING A DENIAL ON
REVIEW (AS SET FORTH IN SECTION 12.4 BELOW).

 


(B)           THE DENIAL NOTICE SHALL BE FURNISHED TO THE CLAIMANT NO LATER THAN
NINETY (90)-DAYS AFTER RECEIPT OF THE CLAIM BY THE EMPLOYER, UNLESS THE EMPLOYER
DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR
PROCESSING THE CLAIM.  IF THE EMPLOYER DETERMINES THAT AN EXTENSION OF TIME FOR
PROCESSING IS REQUIRED, THEN NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE
CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL NINETY (90)-DAY PERIOD.  IN NO
EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF NINETY (90)-DAYS FROM THE END OF
SUCH INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL
CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH THE PLAN
EXPECTS TO RENDER THE BENEFITS DETERMINATION.


 


(C)           CLAIM REVIEW PROCEDURE.  THE CLAIMANT MAY REQUEST REVIEW OF THE
DENIAL AT ANY TIME WITHIN SIXTY (60) DAYS FOLLOWING THE DATE THE CLAIMANT
RECEIVED NOTICE OF THE DENIAL OF HIS OR HER CLAIM.  THE EMPLOYER SHALL AFFORD
THE CLAIMANT A FULL AND FAIR REVIEW OF THE DECISION DENYING THE CLAIM AND, IF SO
REQUESTED, SHALL:


 

(I)       PROVIDE THE CLAIMANT WITH THE OPPORTUNITY TO SUBMIT WRITTEN COMMENTS,
DOCUMENTS, RECORDS AND OTHER INFORMATION RELATING TO THE CLAIM FOR BENEFITS;

 

(II)      PROVIDE THAT THE CLAIMANT SHALL BE PROVIDED, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION (OTHER THAN DOCUMENTS, RECORDS AND OTHER INFORMATION THAT IS
LEGALLY-PRIVILEGED) RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS; AND

 

(III)     PROVIDE FOR A REVIEW THAT TAKES INTO ACCOUNT ALL COMMENTS, DOCUMENTS,
RECORDS AND OTHER INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM,
WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE
INITIAL BENEFIT DETERMINATION.

 


(D)           IF THE CLAIM IS SUBSEQUENTLY ALSO DENIED BY THE EMPLOYER, IN WHOLE
OR IN PART, THEN THE CLAIMANT SHALL BE FURNISHED WITH A DENIAL NOTICE THAT SHALL
CONTAIN THE FOLLOWING:


 

(I)       SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)      REFERENCE TO THE SPECIFIC PLAN PROVISION(S) ON WHICH THE DENIAL IS
BASED; AND

 

11

--------------------------------------------------------------------------------


 

(III)     AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW PROCEDURE AND THE TIME
LIMITS APPLICABLE TO SUCH PROCEDURES, INCLUDING A STATEMENT OF THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING THE DENIAL ON
REVIEW.

 


(E)           THE DECISION ON REVIEW SHALL BE ISSUED WITHIN SIXTY (60) DAYS
FOLLOWING RECEIPT OF THE REQUEST FOR REVIEW.  THE PERIOD FOR DECISION MAY,
HOWEVER, BE EXTENDED UP TO ONE HUNDRED TWENTY (120) DAYS AFTER SUCH RECEIPT IF
THE EMPLOYER DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE EXTENSION.  IN THE
CASE OF AN EXTENSION, NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE CLAIMANT
PRIOR TO THE EXPIRATION OF THE INITIAL SIXTY (60)-DAY PERIOD.  IN NO EVENT SHALL
SUCH EXTENSION EXCEED A PERIOD OF SIXTY (60) DAYS FROM THE END OF SUCH INITIAL
PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING
AN EXTENSION OF TIME AND THE DATE BY WHICH THE PLAN EXPECTS TO RENDER THE
BENEFITS DETERMINATION.


 


10.3         IF THE APPEAL OF AN EMPLOYEE OR FORMER EMPLOYEE OF AN EMPLOYER
APPEAL IS DENIED, SUCH EMPLOYEE OR FORMER EMPLOYEE SHALL HAVE THE RIGHT AND
OPTION TO ELECT (IN LIEU OF LITIGATION) TO HAVE ANY DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THE PLAN SETTLED BY ARBITRATION, CONDUCTED
BEFORE A PANEL OF THREE ARBITRATORS SITTING IN A LOCATION SELECTED BY THE
EMPLOYEE WITHIN FIFTY (50) MILES FROM THE LOCATION OF HIS OR HER JOB WITH AN
EMPLOYER, IN ACCORDANCE WITH RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN
IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE AWARD OF THE ARBITRATOR IN ANY COURT
HAVING JURISDICTION.  ALL EXPENSES OF SUCH ARBITRATION, INCLUDING THE FEES AND
EXPENSES OF THE COUNSEL FOR THE EMPLOYEE, SHALL BE BORNE BY THE EMPLOYER.


 


ARTICLE XI

ERISA REQUIRED INFORMATION


 


11.1         THE PLAN SPONSOR AND ADMINISTRATOR IS:


 

Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, CA  95054
(408) 764-4000

 


11.2         DESIGNATED AGENT FOR SERVICE OF PROCESS:


 

General Counsel
Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, CA  95054
(408) 764-4000

 


11.3         PLAN RECORDS ARE KEPT ON A FISCAL YEAR BASIS.


 


11.4         THE PLAN SHALL BE FUNDED FROM THE EMPLOYER’S GENERAL ASSETS ONLY.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COHERENT, INC. CHANGE OF CONTROL SEVERANCE PLAN

 

RELEASE OF CLAIMS

 

This Release of Claims (“Agreement”) is made by and between Coherent, Inc. (the
“Company”), and                          (“Employee”).

 

WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company in return for obtaining certain severance benefits specified in the
Coherent, Inc. Change of Control Severance Plan (the “Plan”).

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                     Termination.  Employee’s employment from
the Company terminated on                         .

 

2.                                     Confidential Information.  Employee shall
continue to maintain the confidentiality of all confidential and proprietary
information of the Company and shall continue to comply with the terms and
conditions of the Employee Confidential Information and Arbitration Agreement
between Employee and the Company.  Employee shall return all the Company
property and confidential and proprietary information in his possession to the
Company on the Effective Date of this Agreement.

 

3.                                     Payment of Salary.  Employee acknowledges
and represents that the Company has paid all salary, wages, bonuses, accrued
vacation, commissions and any and all other benefits due to Employee.

 

4.                                     Release of Claims.  Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company.  Employee, on behalf of himself,
and his respective heirs, family members, executors and assigns, hereby fully
and forever releases the Company and its past, present and future officers,
agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns, from, and agrees not to sue or otherwise institute or
cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,

 

(a)           any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

 

(b)           any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for

 

--------------------------------------------------------------------------------


 

fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and Labor Code section 201, et seq. and section 970, et seq. and
all amendments to each such Act as well as the regulations issued thereunder;

 

(e)           any and all claims for violation of the federal, or any state,
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and

 

(g)           any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to (i) any obligations due Employee
under the Plan (ii) Employee’s right to file a charge with, or participate in a
charge by, the Equal Employment Opportunity Commission or comparable state
agency against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (iii) claims under Division
3, Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Employee); (iv) claims prohibited from release as set forth in California Labor
Code section 206.5 (specifically “any claim or right on account of wages due, or
to become due, or made as an advance on wages to be earned, unless payment of
such wages has been made”); and (v) Employee’s rights to coverage under any
fiduciary insurance policy purchased or obtained by or on behalf of the Company
in which Employee is insured or in connection with the Company’s Change in
Control (as defined in the Plan) or to indemnification under any contract,
by-law or other arrangement that would cover Employee but for this Release.

 

5.             [40 or Over Employees Only] Acknowledgment of Waiver of Claims
under ADEA.  Employee acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing

 

2

--------------------------------------------------------------------------------


 

and voluntary.  Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled.  Employee further acknowledges that he
has been advised by this writing that (a) he should consult with an attorney
prior to executing this Agreement; (b) he has at least twenty-one (21) days
within which to consider this Agreement; (c) he has seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.  Any revocation should be in
writing and delivered to the Vice-President of Human Resources at the Company by
close of business on the seventh day from the date that Employee signs this
Agreement.

 

6.                                     Civil Code Section 1542.  Employee
represents that he is not aware of any claims against the Company other than the
claims that are released by this Agreement.  Employee acknowledges that he has
been advised by legal counsel and is familiar with the provisions of California
Civil Code 1542, below, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any statute or common law principles of
similar effect.

 

7.                                     No Pending or Future Lawsuits.  Employee
represents that he has no lawsuits, claims, or actions pending in his name, or
on behalf of any other person or entity, against the Company or any other person
or entity referred to herein.  Employee also represents that he does not intend
to bring any claims on his own behalf or on behalf of any other person or entity
against the Company or any other person or entity referred to herein.

 

8.                                     Application for Employment.  Employee
understands and agrees that, as a condition of this Agreement, he shall not be
entitled to any employment with the Company, its subsidiaries, or any successor,
and he hereby waives any right, or alleged right, of employment or re-employment
with the Company.

 

9.                                     No Cooperation.  Employee agrees that he
will not counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so.

 

3

--------------------------------------------------------------------------------


 

10.                               Costs.  The Parties shall each bear their own
costs, expert fees, attorneys’ fees and other fees incurred in connection with
this Agreement.

 

11.                               Authority.  Employee represents and warrants
that he has the capacity to act on his own behalf and on behalf of all who might
claim through him to bind them to the terms and conditions of this Agreement.

 

12.                               No Representations.  Employee represents that
he has had the opportunity to consult with an attorney, and has carefully read
and understands the scope and effect of the provisions of this Agreement. 
Neither party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

 

13.                               Severability.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision.

 

14.                               Entire Agreement.  This Agreement, along with
the Plan and the Employee Confidential Information and Arbitration Agreement,
represents the entire agreement and understanding between the Company and
Employee concerning Employee’s separation from the Company.

 

15.                               No Oral Modification.  This Agreement may only
be amended in writing signed by Employee and the CEO of the Company.

 

16.                               Governing Law.  This Agreement shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

 

17.                               Effective Date.  [40 or Over Employees Only —
otherwise effective upon signing by both parties] This Agreement is effective
eight (8) days after it has been signed by both Parties.

 

18.                               Counterparts.  This Agreement may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

19.                               Voluntary Execution of Agreement.  This
Agreement is executed voluntarily and without any duress or undue influence on
the part or behalf of the Parties hereto, with the full intent of releasing all
claims.  The Parties acknowledge that:

 

(a)           They have read this Agreement;

 

(b)           They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

(c)           They understand the terms and consequences of this Agreement and
of the releases it contains;

 

4

--------------------------------------------------------------------------------


 

(d)           They are fully aware of the legal and binding effect of this
Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Coherent, Inc.

 

 

 

 

Dated:                                  , 20

By

 

 

 

 

 

Dated:                                  , 20

 

 

5

--------------------------------------------------------------------------------